UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof AMENDMENT NO. 9 TO ANNUAL REPORT of PROVINCE OF ONTARIO (Canada) (Name of Registrant) Date of end of last fiscal year:March 31, 2013 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of Issue Amounts as to which registration is effective Names of exchanges on which registered N/A N/A N/A Name and address of persons authorized to receive notices and communications from the Securities and Exchange Commission: Sean Sunderland Counsellor (Intergovernmental Affairs) and Deputy Head of Section Canadian Embassy 501 Pennsylvania Avenue N.W. Washington, D.C. 20001 Copies to: Jason R. Lehner Shearman & Sterling LLP Commerce Court West, 199 Bay Street Suite 4405, P.O. Box 247 Toronto, Ontario, CanadaM5L 1E8 * The Registrant is filing this annual report on a voluntary basis. PROVINCE OF ONTARIO The undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended March 31, 2013 (the “Annual Report”) as follows: The following additional exhibit is added to the Annual Report: Exhibit (n) 2014 Ontario Economic Outlook and Fiscal Review SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Toronto, Ontario. PROVINCE OF ONTARIO (Name of registrant) November 18, 2014 By: /s/ Opallycia A. Kandelas Name:Opallycia A. Kandelas Title:Director, Capital Markets Operations Capital Markets Division Ontario Financing Authority EXHIBIT INDEX Exhibit (n): 2014 Ontario Economic Outlook and Fiscal Review EXHIBIT (n) 2014 Ontario Economic Outlook and Fiscal Review For general inquiries regarding the 2014 Ontario Economic Outlook and Fiscal Review, Background Papers, please call: Toll-free English & French inquiries: 1-800-337-7222 Teletypewriter (TTY): 1-800-263-7776 For electronic copies of this document, visit our website at www.fin.gov.on.ca © Queen’s Printer for Ontario, 2014 ISSN 1483-5967 (Print) ISSN 1496-2829 (PDF/HTML) Ce document est disponible en français sous le titre : Perspectives économiques et revue financière de l’Ontario de 2014, Documents d’information Contents Foreword Introductionxiii Economic Outlook Improvingxiii Meeting Fiscal Targetsxiv A Balanced Path to a Balanced Budgetxv Pursuing Program Review, Renewal and Transformationxvi Managing Compensation Costsxvii Ensuring Everyone Pays their Fair Share of Taxesxvii Unlocking the Value of Provincial Assetsxviii Our Plan for Building OntarioUpxix Investing in People’s Talents and Skillsxix Building Modern Infrastructure and Transportationxx A Dynamic and Supportive Business Environmentxxi Building a Secure Retirementxxii A Strong Ontario within a Strong Canadaxxiii A Fair Societyxxiii Conclusionxxiv Chapter I: Building Opportunity, Securing Our Future Section A: Making Every Dollar Count A Balanced Path to a Balanced Budget3 Ontario’s Plan to Eliminate the Deficit4 Progress on Actions to Eliminate the Deficit7 Pursuing Program Review, Renewal and Transformation7 Managing Compensation Costs9 Ensuring Everyone Pays their Fair Share of Taxes11 Unlocking the Value of Provincial Assets15 Section B: Investing in People’s Talents and Skills Ontario’s Skilled Workforce Is a Key Competitive Advantage21 Building on Previous Achievements22 Investing in Early Career Experience22 Ontario’s Specialist High Skills Majors Program23 Experience Ontario23 Advancing Postsecondary Education23 Supporting Partnerships, Creating Jobs25 Ontario Youth Jobs Strategy25 Improving Skills Training27 Ontario’s Integrated Employment and Training System27 Canada–Ontario Job Grant28 Promoting the Skilled Trades29 Section C: Building Modern Infrastructure and Transportation Networks Continuing to Move Ontario Forward32 Dedicated Funding for Priority Projects in the GTHA 32 Dedicated Funding for Priority Projects Outside the GTHA33 Improving Public Transit34 Investing in Provincial Highways36 Building Better Places to Learn37 Increasing Access to Postsecondary Institutions37 Investing in Modern Health Infrastructure38 Innovative Approaches to Infrastructure Investment38 Section D: Creating a Supportive and Dynamic Business Climate Maintaining a Competitive Tax Environment42 Building Strategic Partnerships44 Reducing Regulation for Business47 Growing Small Businesses in Ontario47 Helping Businesses Manage Electricity Costs48 Modernizing and Strengthening Financial Services49 Strengthening Ontario’s Financial Services Sector50 Modernizing Ontario’s Financial Services Sector51 Going Global53 Growing Ontario Exports53 Strengthening Partnerships with Provinces and Territories54 Attracting Foreign Direct Investment55 Supporting a Vibrant Tourism and Culture Sector55 Section E: Strengthening Retirement Security A Leader in Retirement Income Security57 Introduction57 The Ontario Retirement Pension Plan57 Pooled Registered Pension Plans60 Target Benefit Pension Plans60 Ongoing Retirement Income Security Reforms61 A Strong Pension Regulator61 Pension Reforms Underway62 Sustainable and Cost-Effective Public-Sector Defined Benefit Plans64 Pooled Asset Management64 Framework for Conversion to Jointly Sponsored PensionPlans64 Section F: A Fair Society Building Opportunity for All Ontarians65 Moving Forward on the Poverty Reduction Strategy65 Breaking the Cycle of Poverty for Children and Youth 66 Moving towards Greater Employment and Income Security67 Investing in Affordable Housing and Ending Chronic Homelessness68 Using Evidence to Develop Policy and Measure Success69 Supporting Ontarians with Developmental Disabilities 69 Increased Legal Aid Eligibility70 Protecting Ontario Consumers71 Taking Steps to Keep Auto Insurance Affordable71 Transparency and Accountability72 Electricity Rate Mitigation for Low-Income Ontarians73 Chapter II: Economic Outlook Overview77 Economic Expansion Continues79 Ontario’s Economy Continues to Create Jobs80 Global Economic Developments andOutlook82 U.S. Economy83 Oil Prices85 Financial Markets86 Canadian Dollar88 Outlook for Ontario Economic Growth91 Details of the Ontario Economic Outlook99 Private-Sector Forecasts100 Change in the Economic Outlook101 Comparison to the 2014 Budget102 Chapter III: Fiscal Outlook Section A: Overview 105 Section B: 2014–15 Fiscal Performance 2014–15 Revenue Changes since the 2014Budget108 Details of 2014–15 In-Year Revenue Changes109 2014–15 Expense Changes since the 2014 Budget110 Details of 2014–15 In-Year Expense Changes110 Section C: Medium-Term Fiscal Outlook Ontario’s Recovery Plan113 Medium-Term Revenue Outlook114 Medium-Term Revenue Outlook Has Declined since the 2010 Budget116 Medium-Term Expense Outlook117 Fiscal Prudence117 Section D: Details of Ontario’s Finances Fiscal Tables and Charts119 Chapter IV: National Leadership — Strong Ontario, Strong Canada Overview: Time for Federal–Provincial Partnership131 Need for Responsible Federal Actions132 Addressing Fiscal Imbalance in the Federation132 Modernizing the Fiscal Arrangements134 Investing to Improve the Lives of Ontarians137 Infrastructure Investment137 Ring of Fire138 Support for the Automotive Sector138 Support for Labour Market Development139 Attracting Skilled Immigrants140 Partnership on Poverty Reduction140 Ensuring Old Age Security141 Ensuring Everyone Pays their Fair Share of Taxes142 Chapter V: A Fair and Efficient Tax System Income Tax Changes for People145 Personal Income Tax Rates145 Dividend Tax Credits145 Tax Changes for Business146 Review of the Ontario Interactive Digital Media Tax Credit146 Tax on Aviation Fuel — Relief for Vulnerable Communities147 Registration Requirements for Certain Road-Building Machines147 Small Business Deduction148 Other Measures148 Enhanced Administration of the Estate Administration Tax148 Tax Credit for Farmers Who Donate to Community FoodPrograms148 Provincial Land Tax148 Power Dam Special Payment149 Implementation of the Special Purpose Business Property AssessmentReview Recommendations149 Chapter VI: Borrowing and Debt Management Long-Term Public Borrowing and Green Bonds153 Debt and Net Debt-to-GDP157 Residual Stranded Debt Update158 Total Debt Composition160 Cost of Debt161 Risk Exposure162 Chapter VII: Pre-Budget Consultations How to Participate in the 2015 Pre-Budget Consultations165 Online Submissions165 Written Submissions166 Tables Chapter II:Economic Outlook Table 2.1Ontario Economic Outlook77 Table 2.2 Outlook for External Factors89 Table 2.3 Impacts of Sustained Changes in Key External Factors on Ontario’s Real GDP Growth90 Table 2.4 The Ontario Economy, 2012 to 201799 Table 2.5Private-Sector Forecasts for Ontario Real GDP Growth100 Table 2.6Changes in Ministry of Finance Key Economic Forecast Assumptions: 2014 Budget Compared to 2014 FallEconomic Statement102 Chapter III:Fiscal Outlook Table 3.12014–15 In-Year Fiscal Performance 108 Table 3.2 Summary of Revenue Changes since the 2014 Budget 109 Table 3.3Summary of Expense Changes since the 2014 Budget110 Table 3.4Ontario’s Recovery Plan113 Table 3.5Summary of Medium-Term Revenue Outlook115 Table 3.6Ontario’s Recovery Plan119 Table 3.7Revenue120 Table 3.8Total Expense121 Table 3.9Details of Other Expense122 Table 3.10 2014–15 Infrastructure Expenditures123 Table 3.11 Ten-Year Review of Selected Financial and EconomicStatistics124 Chapter VI:Borrowing and Debt Management Table 6.12014–15 Borrowing Plan155 Table 6.2Medium-Term Borrowing Outlook156 Charts Chapter I:Building Opportunity, Securing Our Future Chart 1.1Ontario’s Plan to Eliminate the Deficit4 Chart 1.2Ontario’s Record against Deficit Targets 5 Chart 1.3Ontario’s Internationally Competitive CIT Rate42 Chapter II:Economic Outlook Chart 2.1Ontario’s Economic Expansion79 Chart 2.2Employment Gains Concentrated in Full-Time, Private-Sector, Above-Average Wage Jobs80 Chart 2.3 Ontario Job Recovery Ahead of U.S. and OECD Average 81
